Citation Nr: 0819396	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO. 96-36 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an effective date earlier than 
February 23, 1994 for the grant of service connection for 
bronchial asthma. 

2. Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling. 

3. Entitlement to an increased rating for allergic rhinitis, 
currently evaluated as 30 percent disabling. 

4. Entitlement to an increased compensable rating for 
residuals of a right great toe injury. 

5. Entitlement to an initial compensable rating for a 
deviated nasal septum. 

6. Entitlement to an initial compensable rating for a right 
foot bunion. 

7. Entitlement to service connection for chronic headaches. 


8. Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
August 1986. The veteran asserts that he also had active 
service during the Persian Gulf War in the U.S. Naval 
Reserves from June 1991 to September 1991. 

These matters come from 1996, 2002, 2005, and 2006 rating 
decisions of the Waco, Texas, Department of Veterans' Affairs 
(VA) Regional Office (RO). In a March 1996 rating action, 
service connection for bronchial asthma was granted and 
awarded a 10 percent rating, effective February 1994. 
 

The veteran testified at a Travel Board hearing in 
September 2007, before the undersigned Veterans Law Judge 
(VLJ). A transcript of the hearing is of record and 
associated with the claims folder. 

This case was advanced on the docket for sufficient cause 
shown. See 38 C.F.R. § 20.900(c) (2007). 

The issues of entitlement to an increased rating for allergic 
rhinitis, bronchial asthma, and residuals of a right great 
toe injury; initial noncompensable rating for deviated nasal 
septum and right foot bunion; new and material evidence for 
PTSD; and service connection for headaches being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The veteran's original application for service-connected 
compensation was in August 1986. 

2. By rating decision of January 1987, service connection for 
respiratory disease (bronchial asthma) was denied. No appeal 
was received within one year of the notification of the 
denial of service connection.

3. In August 1995, the veteran filed a statement to reopen 
his claims. 

4. By rating decision of March 1996, service connection for 
bronchial asthma was granted with a rating of 10 percent, 
effective February 23, 1994, the date of VA outpatient 
treatment records. 





CONCLUSION OF LAW

An effective date earlier than February 23, 1994 for the 
grant of service connection for bronchial asthma is not 
warranted. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(b)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). Notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (2007). As to the issue of 
an earlier effective date for a service connection claim, the 
Board concludes that to proceed to a decision on the merits 
would not be prejudicial to the veteran in this instance. In 
this case, the claim has been pending prior to the enactment 
of the VCAA and the VCAA is not applicable. See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006). 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service medical evidence, copies of the 
claims, and VA medical records. There are no known additional 
records or information to obtain. 

A hearing was offered, and the veteran testified before the 
undersigned VLJ in September 2007. As such, the Board finds 
that the record as it stands, if required, includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with his claim.


Earlier Effective Date

The veteran maintains that an effective date earlier than 
February 23, 1994, is warranted for the grant of service 
connection for bronchial asthma. The veteran alleges that 
service connection for bronchial asthma should be granted 
effective August 1986, as he states he had a claim at that 
time and he had bronchial asthma at that time. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2007). These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. § 
3.400(b)(2) (2007).

The veteran initially filed his claim for service connection 
for bronchial asthma in August 1986. Service medical evidence 
was reviewed and he underwent VA examination on two occasions 
in connection with the claim. In November 1986, the veteran 
underwent a VA examination. In December 1986, he underwent a 
pulmonary function test, which he attempted two times, as the 
first test was considered a poor effort. Another test was 
scheduled and performed in March 1987. That test was 
essentially the same and was not indicative of a lung 
disorder. 

By rating decision of January 1987, the RO indicated that the 
respiratory condition claim (bronchial asthma) would be 
deferred pending a second PFT. However, the veteran was 
notified in February 1987 that service connection for the 
respiratory condition was denied. He was provided his 
procedural and appellate rights. The second PFT occurred in 
March 1987 and he filed a notice of disagreement (NOD) in 
April 1987. A statement of the case (SOC) was issued in May 
1987. No substantive appeal was received with regard to the 
decision.

In August 1995, the veteran sent a letter to VA requesting a 
copy of VA's rating decision for all of his disabilities that 
he filed a claim for service connection. He also asked that 
all medical reports that VA held supporting the rating 
decision should be provided to him and he also enclosed 
records in support of the claim. The records he submitted 
included a February 23, 1994 VA outpatient treatment record 
which showed, in pertinent part, that the veteran had a 
respiratory condition. 

By rating decision of March 1996, service connection for 
bronchial asthma was granted, with a 10 percent evaluation, 
effective February 23, 1994. Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such an informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within one year after the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim. 38 C.F.R. §§ 3.1(p), 
3.155(a). See Servello v. Derwinski, 3 Vet. App. 196 (1992). 

There is no basis for the assignment of effective date for 
service connection for bronchial asthma earlier than 
assigned. In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the 
Court held that when a rating decision is final, only a 
request for a revision premised on clear and unmistakable 
error (CUE) could result in the assignment of earlier 
effective dates. A freestanding claim for earlier effective 
dates, once the appeal becomes final, attempts to vitiate the 
rule of finality. As to the service connection claim for 
bronchial asthma, the veteran had one year from notification 
of the denial of service connection to initiate an appeal by 
filing a NOD with the decision, and after a SOC, a 
substantive appeal. The NOD was filed, but the decision 
became final when an appeal was not perfected within the 
allowed time period. 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a). The effective date of the 
grant for service connection for bronchial asthma was not 
appealed within the appellate period, thus making the claim 
final. An attempt to overcome finality in raising a 
freestanding claim must fail. 

The earliest date that service connection can be granted for 
bronchial asthma is February 23, 1994, the date that was 
shown that entitlement arose. Therefore, an effective date 
earlier than February 23, 1994, for the grant of service 
connection for bronchial asthma is not warranted. 


ORDER

An effective date earlier than February 23, 1994 for service 
connection for bronchial asthma is denied.






REMAND

The Board has carefully reviewed the evidence of record as to 
the remaining claims and finds that additional development is 
required by law. 

Social Security Administration Records:

First, in a February 2003 statement, the veteran indicated 
that he needed assistance with both his VA and Social 
Security Administration (SSA) disability claims. At his 
September 2007 Travel Board hearing, he testified that he 
applied for Social Security Disability benefits but was 
denied because his income was excessive. 

There is no information of record as to what evidence is 
contained in the SSA's file pertaining to the disabilities 
presently under review by the Board, as the SSA file has not 
been associated with the veteran's claims file. VA has a duty 
to obtain SSA records when they may be relevant. See Voerth 
v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992). Accordingly, the RO must contact the SSA 
and obtain and associate with the claims file copies of the 
veteran's records regarding SSA benefits, including the 
complete medical records upon which any decision was based. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2007).

Post-Traumatic Stress Disorder:

Although the veteran has verified active service with the 
U.S. Navy from August 1982 to August 1986, he has asserted 
that he served in the Persian Gulf on active duty from 
June 1991 to September 1991. While various efforts have been 
undertaken by the RO to verify the latter period of service, 
there has been no formal finding relative to whether the 
veteran had such service. 

The Board notes, and the veteran is presently advised, that 
he has not cooperated in this effort, which he has a 
responsibility to do under the law. In a November 1997 
statement, the veteran asserted that he served in the Persian 
Gulf, during Operation Desert Storm. However, when requested 
by the RO to provide information as to his military duties 
and unit, the veteran reported in a March 1998 statement that 
he participated in classified missions; his unit 
"disbanded" in September 1997; and he does not have a 
personal copy of a DD Form 214 for the period in question. In 
May 1998, July 1998 , November 1999 and June 2002, the RO 
requested that the veteran provide this critical information. 
However, there was no response from the veteran, other than 
to assert in a July 2002 statement that he had an romantic 
affair with the spouse of a fellow service member.   

The veteran's responses are not satisfactory towards 
substantiation of the claimed stressor. While the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991). Under the law  
claimant for VA benefits has the responsibility to present 
and support the claim.  38 U.S.C. §  5107(a). Information 
relative to confirmation of military service is part of this 
responsibility. 

Given that the RO/AMC must also undertake corrective action 
with regard to the duty to notify the veteran of what 
evidence would substantiate the claim, the veteran will 
therefore be afforded one additional opportunity to provide 
information regarding his military service. 

Only records reflective of the veteran's active duty period 
from 1982 to 1986 are associated with the claims folder. 
While the record contains a July 1991 order issued by the 
Department of the Navy authorizing the veteran to travel by 
U.S. Armed Forces carrier to a specified destination, it does 
not indicate that the veteran was then to be in active 
military status, nor identifies him by military rank which 
should be expected had the veteran been ordered to report to 
active service. 

However, throughout the pendency of the veteran's attempt to 
reopen his claim, the RO has consistently advised the veteran 
that reopening was denied because there was no "confirmed" 
diagnosis of PTSD. However, requisite for a grant of service 
connection is medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f). With regard to the question of a 
diagnosis, the law requires that diagnoses of PTSD conform to 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV). See 38 C.F.R. § 4.125.

Therefore, the RO/AMC will readjudicate the veteran's 
application to reopen the previously denied claim under the 
correct law. If reopening of the claim continues to be 
denied, the RO/AMC will issue a Supplemental Statement of the 
Case, detailing the correct law. 

Increased Ratings:

Apart from the requirement to obtain the veteran's Social 
Security Administration records relative to his apparent 
claim for disability benefits, the veteran testified at his 
September 2007 Travel Board hearing that his service-
connected disabilities had worsened. He indicated that he is 
seen weekly by his physician for his bronchial asthma; that 
he was told by his physician that his deviated nasal septum 
was 50 percent blocked, and that his right toe and bunion are 
painful. Specifically, during the veteran's last VA 
examination in March 2006, the reported PFTs did not indicate 
whether they were performed pre or post bronchodilator. The 
Board notes that, under VA rating procedures, the post-
bronchodilator values provide the ideal estimate of the 
veteran's best possible functioning and assures consistent 
evaluations. See 61 Fed. Reg. 46,720 (Sept. 5, 1996). 

Of record are several VA respiratory examination reports, 
generated during the pendency of the claim (e.g., June 1998, 
May 2004, March and April 2006) as well as numerous VA and 
non-VA treatment records. 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held 
that "staged ratings" may be appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibited 
symptoms that would warrant different ratings. Compare 
Fenderson v. West, 12 Vet. App. 119 (1999) (Holding that when 
a veteran's disability rating claim has been in continuous 
appellate status since the original assignment of service-
connection, the evidence to be considered includes all 
evidence proffered in support of the original claim).  
 
Given the current record, the Board is unable to ascertain 
whether the veteran's pulmonary functioning has remained 
constant, or whether the assignment of staged ratings may be 
appropriate. 

Accordingly, this case is REMANDED to the RO/AMC for the 
following actions: 

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for bronchial 
asthma, allergic rhinitis, a deviated 
nasal septum, a right great toe injury, a 
right foot bunion, chronic headaches, and 
PTSD that is not evidenced by the current 
record.  The veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO/AMC should 
then obtain these records and associate 
them with the claims folder.  

a. The RO/AMC will obtain from the 
SSA a copy of its decision regarding 
the veteran's claim for SSA 
disability benefits, as well as the 
medical records relied upon in that 
decision. Associate those records 
with the claims folder. 

b. The RO/AMC will request that the 
veteran provide a statement and 
evidence regarding his asserted 
period of active service from June 
through September 1991, including 
but not limited to any official U.S. 
Government records in his possession 
(e.g., DD Forms 214, orders, 
commendations, letters of 
appreciation, etc.); and a detailed 
statement regarding any claimed 
stressors relating to the verified 
period of active service from August 
1982 to August 1986 and the 
unverified period of active service 
from June 1991 to September 1991. 
The Board presently advises the 
veteran, and the RO/AMC will 
readvise the veteran, that it his 
responsibility to provide this 
predicate evidence towards 
substantiation of the claim.   

2. After a reasonable period of time or 
upon the veteran's response, the RO/AMC 
will contact the National Personnel 
Records Center (NPRC), the Naval Reserves 
unit wherein the veteran served (if the 
veteran identifies same), or any other 
appropriate agency, to verify all of the 
veteran's periods of active duty, 
ACDUTRA, and INACDUTRA. Service records 
providing points are not helpful in this 
regard. All service medical and personnel 
records during his active military 
service, ACDUTRA and INACDUTRA, 
specifically during his alleged Persian 
Gulf service in 1991, should be obtained 
and associated with the claims folder. If 
no service records can be found, or if 
they have been destroyed, the RO/AMC will 
request  specific confirmation of that 
fact and make a formal finding of such 
unavailability or non-verification of 
service.  See Spencer v. West, 13 Vet. 
App. 376, 380, (2000);  Sarmiento v. 
Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); 
38 C.F.R. §§  3.203(a), (c) (All as to 
reliance placed by VA upon service 
department and NPRC determinations.  



3. With regard to any attempt to obtain 
such records: 

a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

4. After a reasonable period of time or 
upon the veteran's response, the RO/AMC 
will afford a respiratory examination for 
the purpose of ascertaining the current 
nature and severity of the veteran's 
bronchial asthma, allergic rhinitis, and 
deviated nasal septum. The following 
considerations will govern the 
examination:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. If deemed appropriate by the 
examiner, the veteran may be 
scheduled for further medical 
examination. All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  

d. The veteran should be afforded a 
PFT and the pre and post 
bronchodilator results must be 
provided. The examiner should also 
indicate whether the veteran's nasal 
passages are 50 percent obstructed 
on both sides or completely 
obstructed on one side. The examiner 
should ascertain whether the 
veteran's rhinitis markedly 
interferes with his ability to work, 
and whether it has required 
hospitalization during the appeals 
period. 

5. The RO/AMC will also afford the 
veteran a VA orthopedic examination for 
the purpose of ascertaining the current 
nature and severity of the veteran's 
right great toe and right foot bunion. 

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. If deemed appropriate by the 
examiner, the veteran may be 
scheduled for further medical 
examination. All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  

d. The examiner should ascertain 
whether there has been resection of 
the metatarsal head or if there has 
been severity of the bunion such 
that it is equivalent to amputation 
of the great toe. The examiner 
should also describe whether the 
veteran's right great toe injury is 
moderate, moderately severe, or 
severe in disablement. 

6. After completion of the above, the 
RO/AMC will readjudicate the issues of 
increased rating for bronchial asthma, 
allergic rhinitis, and right great toe 
injury, as well as the initial ratings 
for deviated nasal septum and right foot 
bunion. The possibility of the assignment 
of staged ratings should be addressed for 
the initial increased rating claims. Also 
adjudicate the claim for service 
connection for headaches and whether new 
and material evidence has been submitted 
to reopen the claim for service 
connection for PTSD, with due application 
of the correct regulatory provisions. If 
deemed appropriate under the law, (i.e., 
the claim is reopened), provide a VA 
mental disorders examination towards 
substantiation of the claim of service 
connection for PTSD. If any decision is 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal. 
The veteran and through his 
representative must be given an 
opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address.  It should also be indicated whether any 
notice that was sent was returned as undeliverable.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


